DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-21 are currently pending with Claims 6, 9-12, and 21 withdrawn.
Response to Arguments
Applicant’s amendment filed 03/08/2022 is accepted and entered.
Applicant’s arguments with respect to independent Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Cragg ‘301/Harley does not teach or suggest a medical plug delivery system with at least two different fluid pathways. In response to the newly amended limitation, Cragg ‘822 is now cited to disclose a medical plug delivery system with at least two different fluid pathways. Cragg ‘301 is utilized in the rejection of Claim 1 solely to teach the distal connector. As such, Applicant’s arguments regarding Claim 1 are moot.
Applicant's arguments with respect to independent Claim 13 are not persuasive. Applicant argues that the combination of Cragg ‘301/Dye does not teach or reasonably disclose a plurality of inward-most points at a first radius from the longitudinal axis of the housing, wherein each inward-most point is disposed on an apex of a convex region. Due to the newly amended limitation (the inward-most point being disposed on an apex of a convex region), a new interpretation of Cragg ‘301 and Dye is being taken. Now, Cragg ‘301 is cited to disclose the plurality of inward-most points, where each inward-most point is disposed on an apex of a convex region, and Dye is used to disclose the radial spacing between the plurality of inward-most and outward-most points. The structure of the inward-most and outward-most points is no longer taken from Dye, and instead only the spacing of the inward and outward-most points around the lumen of Dye is being used to modify the existing convex inward-most points of Cragg ‘301.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 2002/0022822, hereinafter Cragg ‘822) in view of Cragg et al (US 6071301, hereinafter Cragg ‘301).
Regarding Claim 1, Cragg ‘822 discloses a medical plug delivery system (Figs. 1D-1E), comprising:
a medical plug delivery device (delivery cannula 10, Figs. 1D-1E) comprising a housing (combination of walls/tubing defining the delivery cannula 10, proximal stop 40, and staging chamber portion 50, Figs. 1D-1E) defining a cavity (combination of hemostatic material space 26 and space within staging chamber portion 50, Figs. 1D-1E) configured to receive a medical plug (hemostatic material 30, Figs. 1D-1E; ¶ [0024] indicates the material 30 is a sponge and therefore can be considered a medical plug);
wherein the housing (combination of walls/tubing defining the delivery cannula 10 and proximal stop 40 and staging chamber portion 50, Figs. 1D-1E) further defines a shoulder (proximal stop 40, Figs. 1D-1E) at a proximal end (12; unlabeled in Figs. 1D-1E but labelled in Fig. 1A) of the cavity (26, Figs. 1D-1E), the shoulder (40, Figs. 1D-1E) being configured to engage the medical plug (30, Figs. 1D-1E) and prevent the medical plug’s (30, Figs. 1D-1E) movement proximal of the shoulder (40, Figs. 1D-1E; ¶ [0032] indicates the proximal stop 40 prevents proximal movement of the material 30); and
wherein the cavity (combination of 26 and space within 50, Figs. 1D-1E) is structured to frictionally engage the medical plug (30, Figs. 1D-1E; ¶ [0028] since the sponge needs to have fluid applied to move the sponge into the portion of the cavity 26, the plug must be frictionally engaged within the portion of the cavity within chamber 50) within the cavity (combination of 26 and space within 50, Figs. 1D-1E) until a distally directed flow of fluid passes through the cavity (combination of 26 and 50, Figs. 1D-1E) with sufficient force to overcome the engagement (¶ [0028]; applying fluid via the syringe 90 hydrates the sponge and advances it into space 26),
wherein the medical plug delivery system (Figs. 1D-1E) comprises at least two different fluid pathways (one fluid pathway extends from the opening in distal stop 52 to the opening within proximal stop 40, and the other fluid pathway extends from the opening in distal stop 52 to the opening of chamber 50 that accepts the syringe 90; Figs. 1D-1E).
Cragg ‘822 is silent whether the housing comprises a distal connector configured to connect to a distal medical appliance in communication with a patient.
Cragg ‘301 teaches a medical plug delivery device, thus being in the same field of endeavor, with a distal connector (male luer fitting 36, Figs. 2-10) configured to connect to a distal medical appliance (needle hub 28, Fig. 6; the adaptors of Figs. 2 and 8-10 can be used with the needle hub of Fig. 6) that is in fluid communication with a patient (as seen in Fig. 6, the needle hub is in fluid communication with the patient). This allows the medical plug to be delivered to a biopsy tract without a large incision in the patient’s skin – instead, only a needle puncture is required (Col. 5 lines 12-35, Col. 8 line 56 – Col. 9 line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Cragg ‘822 to have a distal connector configured to connect to a distal medical appliance in communication with a patient, as taught by Cragg ‘301. This allows the medical plug delivery device of Cragg ‘822 to be used to deliver medical plugs to biopsy patients simply using a biopsy needle rather than a larger incision (as motivated by Cragg ‘301 Col. 5 lines 12-35, Col. 8 line 56 – Col. 9 line 4).
Regarding Claim 2, Cragg ‘822 further discloses a medical plug (30, Figs. 1D-1E) configured to fill a void in a patient (¶ [0024]; the hemostatic material 30 can be a sponge or gel, and therefore is configured to fill a void in a patient).
Regarding Claim 3, Cragg ‘822 further discloses the housing (combination of walls/tubing defining the delivery cannula 10, proximal stop 40, and staging chamber portion 50, Figs. 1D-1E) comprises a proximal connector (the opening within chamber 50 that accepts syringe 90 can be considered the proximal connector as it allows the syringe to connect to the chamber).
Regarding Claim 7, Cragg ‘822 is silent whether the housing further comprises a frustoconical shaped distal end configured to guide the displaced medical plug into the medical appliance in communication with the patient.
Cragg ‘301 teaches the housing further comprises a frustoconical shaped distal end (see Image 1) configured to guide the displaced medical plug into the medical appliance in communication with the patient (Col. 5 lines 22-27). The venturi effect will draw the pledget through the tapering section and assist transferring the pledget to the biopsy needle (Col. 5 lines 22-27).

    PNG
    media_image1.png
    247
    536
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 10 of Cragg ‘301
Therefore, it would have been obvious to modify the housing of Cragg ‘822 to have a frustoconical shaped distal end configured to guide the displaced medical plug into the medical appliance in communication with the patient, as taught by Cragg ‘301. The tapering section will result in the venturi effect, which will draw the pledget through the tapering section and assist transferring the pledget to the biopsy needle (as motivated by Cragg ‘301 Col. 5 lines 22-27).
Regarding Claim 8, Cragg ‘822 further discloses a cross-section of the housing (combination of walls/tubing defining the delivery cannula 10, proximal stop 40, and staging chamber portion 50, Figs. 1D-1E) that is perpendicular to a longitudinal axis of the housing (combination of walls/tubing defining the delivery cannula 10, proximal stop 40, and staging chamber portion 50, Figs. 1D-1E) defines a perimeter of a portion of the cavity (combination of 26 and space within 50, Figs. 1D-1E).
Cragg ‘822 is silent whether the perimeter comprises a plurality of inward-most points at a first radius from the longitudinal axis of the housing; and a plurality of outward-most points at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius.
Cragg ‘301 teaches a housing with a plurality of inward-most points (irregularities 74, Fig. 10) at a first radius from the longitudinal axis of the housing (as seen in Fig. 10, the irregularities are closer to the longitudinal axis than the areas without irregularities); and a plurality of outward-most points (areas without irregularities, Fig. 10) at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius (as seen in Fig. 10, the irregularities are closer to the longitudinal axis than the areas without irregularities). The abrupt lumen diameter changes caused by the inward-most points (irregularities 74, Fig. 10) improve kneading of the pledget, which in turn improves hydration and expansion properties of the pledget (Col. 7 lines 47-67).
Therefore, it would have been obvious to modify the cavity of Cragg ‘822 to include a plurality of inward-most points at a first radius from the longitudinal axis of the housing and a plurality of outward-most points at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius, as taught by Cragg ‘301, to improve kneading, hydration, and expansion of the pledget (as motivated by Cragg ‘301, Col. 7 lines 47-67).
Regarding Claim 20, Cragg ‘822 is silent whether the medical plug delivery device further comprises a proximal connector configured to connect to a proximal fluid delivery device, and wherein an annular space exists between a portion of the housing and the proximal connector, and wherein the housing further comprises an aperture permitting fluid communication between the cavity and the annular space.
However, Cragg ‘301 teaches a proximal connector (connector 70, Fig. 8) configured to connect to a proximal fluid delivery device (Col. 7 lines 18-24), and wherein an annular space exists between a portion of the housing (see Images 1 and 2) and the proximal connector (there is an annular space between the connector 70 and the device 12, as seen in Image 2), and wherein the housing further comprises an aperture permitting fluid communication between the cavity and the annular space (the opening of the cavity allows fluid communication between the cavity, see Image 1, and the annular space, see Image 2).

    PNG
    media_image2.png
    191
    482
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 8 of Cragg ‘301
Therefore, it would have been obvious to modify the device of Cragg ‘822/Cragg ‘301 to have a proximal connector configured to connect to a proximal fluid delivery device and forming an annular space between the housing and the proximal connector. This allows the device to connect to a smaller syringe (as motivated by Cragg Col. 7 lines 18-24) without seriously altering flow characteristics within the housing or syringe.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 2002/0022822, hereinafter Cragg ‘822) in view of Cragg et al (US 6071301, hereinafter Cragg ‘301) further in view of Dye (US 2014/0378951).
Regarding Claim 4, Cragg ’822 is silent whether the cavity comprises radially inwardly projecting detents configured to engage the medical plug in the cavity and to permit fluid flow past the medical plug.
Cragg ‘301 teaches the cavity (inside space of adaptor 12c, Fig. 10) comprises radially inwardly projecting detents (irregularities 74, Fig. 10) configured to engage the medical plug (18, Fig. 10) in the cavity (Col. 5 lines 22-27 indicates the plug is configured to be received within the cavity, and the irregularities will therefore engage the plug). The abrupt lumen diameter changes caused by the inward-most points (irregularities 74, Fig. 10) improve kneading of the pledget, which in turn improves hydration and expansion properties of the pledget (Col. 7 lines 47-67).
Therefore, it would have been obvious to modify the cavity of Cragg ‘822 to include radially inwardly projecting detents configured to engage the medical plug in the cavity, as taught by Cragg ‘301, to improve kneading, hydration, and expansion of the pledget (as motivated by Cragg ‘301, Col. 7 lines 47-67).
Cragg ‘822/Cragg ‘301 is silent whether the inwardly projecting detents are configured to permit fluid flow past the medical plug.
Dye teaches a catheter, thus being in the same field of endeavor of medical fluid transport devices, with a cavity with inwardly projecting detents (longitudinally extending edges 52B, Fig. 4A), where the inwardly projecting detents (52B, Fig. 4A) are configured to permit fluid flow around the detents (¶ [0044-0045]; fluid flows through the channels 50, Fig. 4A) to increase fluid flow through the catheter compared to circular cross sections (¶ [0045]).
Therefore, it would have been obvious to modify the perimeter of the cavity of Cragg ‘822/Cragg ‘301 to comprise inwardly projecting detents which are configured to allow fluid flow around the plug which is held by the detents to increase fluid flow through the cavity (as motivated by Dye ¶ [0045]). This is further motivated by Cragg ‘301, who suggests that pledgets with fins allow for faster hydration of the pledget (Col. 8 lines 1-12). Changing the shape of the perimeter of Cragg ‘822/Cragg ‘301 allows for fluid to flow faster through the cavity and also increases the surface area capable of being hydrated, both modifications allowing for faster plug delivery without having to modify the pledget itself.
Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 6071301, hereinafter Cragg ‘301) in view of Dye (US 2014/0378951).
Regarding Claim 13, Cragg ‘301 discloses a medical plug delivery device (adaptor 12c, Fig. 10; Col. 1 lines 7-10), the device comprising:
a housing (see Image 1) defining a channel (see Image 1) that extends from a proximal end (see Image 1) of the medical plug delivery device (12c, Fig. 10) to a distal end (see Image 1) of the medical plug delivery device (12c, Fig. 10), wherein the channel is configured to receive a medical plug (pledget 18, Fig. 10; Col. 5 lines 22-27 indicates the plug is configured to be received within the cavity);
a distal connector (see Image 1) configured to connect to a distal medical appliance (needle hub 28, Fig. 6; the adaptor of Fig. 10 can be used with the system of Fig. 6) that is in fluid communication with a patient (as seen in Fig. 6, the needle hub is in fluid communication with the patient); and
a proximal connector (see Image 1) configured to connect to a proximal fluid delivery device (syringe 14, Fig. 6);
wherein a cross-section of the housing that is perpendicular to a longitudinal axis of the housing defines a perimeter of a portion of the channel (the inner wall of the distal end portion of adaptor 12c, Fig. 10), wherein the perimeter comprises:
	a plurality of inward-most points (apex of irregularities 74, Fig. 10) at a first radius from the longitudinal axis of the housing, wherein each inward-most point is disposed on an apex of a convex region (as shown in Fig. 10, the irregularities are convex shaped); and
	 a plurality of outward-most points (areas without irregularities, Fig. 10) at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius (as shown in Fig. 10).
Cragg ‘301 is silent whether the plurality of inward-most points and the plurality of outward-most points are spaced radially apart along the perimeter.
Dye teaches a catheter, thus being in the same field of endeavor of medical fluid transport devices, with a perimeter comprising a plurality of inward-most points (areas of outer surface 42 between concave dimples 62, Fig. 10C) at a first radius from the longitudinal axis (X, Fig. 10C), and a plurality of outward-most points (dimples 62, Fig. 10C), wherein the plurality of inward-most points (areas of outer surface 42 between concave dimples 62, Fig. 10C) and the plurality of outward-most points (62, Fig. 10C) are spaced radially apart along the perimeter (Fig. 10C).
Therefore, it would have been obvious to modify the perimeter of the cavity of Cragg ’301 to have the plurality of inward-most points and the plurality of outward-most points be spaced radially apart along the perimeter, as taught by Dye. Cragg ‘301 indicates that the abrupt lumen diameter changes caused by the inward-most points (irregularities 74, Fig. 10) improve kneading of the pledget, which in turn improves hydration and expansion properties of the pledget (Col. 7 lines 47-67). Therefore, one of ordinary skill in the art would be motivated to modify the number of inward-most points, and the positions of the inward-most points along the lumen, to cover the entire perimeter of the inner surface of the lumen, as taught by Dye. This modification of Cragg ‘301 with Dye would increase the number of abrupt diameter changes and would in turn improve kneading, hydration, and expansion of the pledget more than the limited number of irregularities of Cragg ‘301 alone. The combination of Cragg ‘301/Dye would see a plurality of inward-most points that are located at the apex of a convex region (74, Fig. 10 of Cragg ‘301) and a plurality of outward-most points separating the inward-most points (as shown in Fig. 10 of Cragg ‘301), where the points are spaced radially along the perimeter (as taught by Dye Fig. 10C).
Regarding Claim 14, Cragg ‘301 further discloses each point of the plurality of inward-most points (apex of 74, Fig. 10) is separated from an adjacent inward-most point (apex of 74, Fig. 10) by an outward-most point (areas without irregularities, Fig. 10).
Regarding Claim 15, Cragg ‘301 further discloses the channel comprises a tapering region (see Image 1) that tapers toward the longitudinal axis of the housing.
Regarding Claim 16, Cragg ‘301 further discloses an elongate, biocompatible medical plug (pledget 18, Fig. 10; Col. 3 lines 46-55) disposed within the channel.
Regarding Claim 17, Cragg ‘301 further discloses the device is configured such that when a fluid flows in a distal direction through the channel (see Image 1), the fluid hydrates the medical plug and ejects the medical plug through a distal opening at the distal end of the housing (Col. 5 lines 22-27).
Regarding Claim 18, Cragg ‘301 further discloses the medical plug (18, Fig. 10) is frictionally engaged by the plurality of inward-most points (apex of 74, Fig. 10). Since the channel of Cragg ‘301 gets smaller, there will necessarily be some contact between the inward-most points of Cragg ‘301 and the medical plug, and this contact will necessarily result in at least some friction.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 6071301) in view of Dye (US 2014/0378951) further in view of Hartley et al (US 2011/0144735).
Regarding Claim 19, Cragg ‘301/Dye is silent whether the housing further defines a shoulder at a proximal end of the cavity, the shoulder being configured to engage the medical plug and prevent the medical plug’s movement proximal of the shoulder.
Hartley teaches a stent delivery device, thus being in the same field of endeavor, with a housing (distally opening capsule 5, Fig. 4C) defining a shoulder (25, Fig. 4C) at a proximal end (¶ [0009]) of the cavity, the shoulder (25, Fig. 4C) being configured to engage a tapered plug (17, Fig. 4C) and prevent the tapered plug’s (17, Fig. 4C) movement proximal of the shoulder (¶ [0046]). This ensures the plug does not exit the housing and becomes separate from the housing (¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the housing of Cragg ‘301/Dye to have a shoulder configured to engage the medical plug and prevent the medical plug’s movement proximal of the shoulder, as taught by Hartley. The shoulder will ensure the plug does not exit the device through the proximal end, becoming separate from the delivery device (as motivated by Hartley ¶ [0046]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781